Case: 11-51151   Document: 00512031721    Page: 1   Date Filed: 10/24/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                  October 24, 2012

                                  No. 11-51151                     Lyle W. Cayce
                                                                        Clerk

PHILIP CANNATA

                                            Plaintiff-Appellant
v.

CATHOLIC DIOCESE OF AUSTIN; ST. JOHN NEUMANN CATHOLIC
CHURCH

                                            Defendants-Appellees



                  Appeal from the United States District Court
                       for the Western District of Texas


Before DAVIS, DENNIS, and HAYNES, Circuit Judges.
DENNIS, Circuit Judge:
        Philip E. Cannata brought suit against the Catholic Diocese of Austin and
St. John Neumann Catholic Church (“Appellees” or “the church”), alleging that
the church terminated him in violation of the Age Discrimination in
Employment Act (“ADEA”) and the Americans with Disabilities Act (“ADA”).
The district court dismissed the suit based on the ministerial exception, which
bars employment-discrimination suits by ministers against their churches. See
Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 132 S. Ct. 694,
702-09 (2012) (affirming the existence of the ministerial exception).
   Case: 11-51151       Document: 00512031721         Page: 2     Date Filed: 10/24/2012



                                       No. 11-51151

       This appeal presents the first opportunity for this court to address the
ministerial exception in light of Hosanna-Tabor. Because we conclude that there
is no genuine issue of material fact that the ministerial exception applies, and
therefore bars Cannata’s suit, we AFFIRM the judgment of the district court.
                                    BACKGROUND
                                             A.
       In 1998, Cannata became the Music Director at St. John Neumann
Catholic Church. In this position, Cannata oversaw the Music Department’s
budget and expenditures, managed the sound systems at the church and
maintained the sound equipment, music room, and music area in the sanctuary,
and rehearsed with members of the choir and cantors and accompanied them on
the piano during services while running the soundboard. Cannata only worked
during the evening and on weekends, so the church hired his wife to perform the
day-to-day responsibilities of the music program, Leonard Johnson as Choir
Director, and Cannata’s daughter to work with the children’s choir.
Furthermore, all of the liturgical responsibilities belonging to Cannata’s
predecessor were given to Judy Gesch, St. John Neumann’s Business Manager,
because Cannata lacked the requisite education, training, and experience. In
August 2007, the parish pastor, Father Kirby Garner, fired Cannata.1
                                             B.
       Cannata, proceeding pro se, brought suit against Appellees, alleging that
his termination was in violation of the ADEA and the ADA. Appellees twice


       1
         Cannata makes a number of factual allegations regarding the circumstances of his
termination, ostensibly in support of his employment-discrimination claims. However, this
appeal presents the question of whether the ministerial exception bars Cannata’s suit.
Because the district court dismissed his suit on procedural grounds, it would be inappropriate
to evaluate the merits of Cannata’s claims. Moreover, because we conclude that there is no
genuine issue of material fact that the ministerial exception applies, we are precluded from
scrutinizing the church’s motives for terminating Cannata. See Hosanna-Tabor, 132 S. Ct. at
709.

                                              2
   Case: 11-51151       Document: 00512031721          Page: 3     Date Filed: 10/24/2012



                                       No. 11-51151

moved to dismiss on the basis that the ministerial exception barred Cannata’s
suit. Their first motion was denied by the district court because it concluded
that not enough evidence had been developed to determine whether the
ministerial exception applied. After further discovery, Appellees refiled their
motion to dismiss and also moved for summary judgment. The district court
granted Appellees’ second motion to dismiss for lack of subject matter
jurisdiction. Cannata timely appealed.
                              STANDARD OF REVIEW
       The district court granted Appellees’ motion to dismiss under Federal Rule
of Civil Procedure 12(b)(1), which was considered appropriate under the law at
the time. See McClure v. Salvation Army, 460 F.2d 553, 556 (5th Cir. 1972).
However, in Hosanna-Tabor, the Supreme Court ruled that “the [ministerial]
exception operates as an affirmative defense to an otherwise cognizable claim,
not a jurisdictional bar.” 132 S. Ct. at 709 n.4.2 Thus, although unclear at the
time, the district court should have analyzed Appellees’ motion to dismiss under
Rule 12(b)(6).
       Nonetheless, our review requires us to scrutinize the same materials we
would have considered were the case properly before us on a 12(b)(1) motion.
This case has been amply briefed and was disposed of after extensive discovery.
Because the ministerial exception is not a jurisdictional bar and “because the
court considered material outside the pleadings in deciding the motion, ‘it should
have converted the . . . motion for dismissal into a Rule 56 motion for summary



       2
         Prior to Hosanna-Tabor, the First, Third, Tenth, and Ninth Circuits had treated the
ministerial exception as an affirmative defense under Federal Rule of Civil Procedure 12(b)(6),
the Sixth and Seventh Circuits had treated it as a jurisdictional defect under Rule 12(b)(1),
and this circuit as well as the Eleventh Circuit had treated it as permitting courts to construe
anti-discrimination laws so as not to apply to claims between ministers and their churches.
See EEOC v. Hosanna-Tabor Evangelical Lutheran Church & Sch., 597 F.3d 769, 775 (6th Cir.
2010), rev’d 132 S. Ct. 694 (2012) (collecting cases).

                                               3
   Case: 11-51151      Document: 00512031721         Page: 4    Date Filed: 10/24/2012



                                      No. 11-51151

judgment.’”3 See Triplett v. Heckler, 767 F.2d 210, 212 (5th Cir. 1985) (applying
summary-judgment standard in reviewing the district court’s dismissal in which
the lower court erroneously considered a limitations defense to be a
jurisdictional bar). Therefore, “we must scrutinize the record to determine
whether it raises a genuine issue of material fact regarding the [affirmative
defense.]” Id.
       “We review a district court’s grant of summary judgment de novo.” Estate
of Bradley ex rel. Sample v. Royal Surplus Lines Ins. Co., 647 F.3d 524, 528 (5th
Cir. 2011). “The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P. 56(a). Initially, the moving party
bears the burden of demonstrating the absence of a genuine issue of material
fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). It is then up to the
nonmoving party, going beyond the pleadings, to point to “specific facts showing
that there is a genuine issue for trial.” Id. at 324 (internal quotation marks
omitted). We examine the evidence in the light most favorable to the nonmoving
party, Addicks Servs., Inc. v. GGP-Bridgeland, LP, 596 F.3d 286, 293 (5th Cir.
2010), and draw any reasonable inferences in favor of that party, Gowesky v.
Singing River Hosp. Sys., 321 F.3d 503, 507 (5th Cir. 2003).
                                     DISCUSSION
                                            A.
                                            1.
       The First Amendment provides that “Congress shall make no law
respecting an establishment of religion, or prohibiting the free exercise thereof.”
U.S. CONST. amend I. The Supreme Court has recognized the right of religious


       3
        Given the nature of the ministerial exception, we suspect that only in the rarest of
circumstances would dismissal under Rule 12(b)(6)—in other words, based solely on the
pleadings—be warranted.

                                             4
   Case: 11-51151    Document: 00512031721       Page: 5   Date Filed: 10/24/2012



                                   No. 11-51151

organizations to control their internal affairs. See Watson v. Jones, 80 U.S. 679,
727 (1872). This right includes the freedom “to decide for themselves, free from
state interference, matters of church government as well as those of faith and
doctrine,” Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 116 (1952), and the
right of religious organizations to select their own leaders, Serbian E. Orthodox
Diocese v. Milivojevich, 426 U.S. 696, 724-25 (1976). Pursuant to this case law,
the courts of appeals “uniformly recognized the existence of a ‘ministerial
exception,’ grounded in the First Amendment, that precludes application of
[employment discrimination] legislation to claims concerning the employment
relationship between a religious institution and its ministers.” Hosanna-Tabor,
132 S. Ct. at 705 & n.2 (collecting cases). In Hosanna-Tabor, a unanimous
Supreme Court, addressing the issue for the first time, “agree[d] that there is
such a ministerial exception.” Id. at 706.
                                         2.
      The Court held that the “Religion Clauses bar the government from
interfering with the decision of a religious group to fire one of its ministers.” Id.
at 702. The Courts that:
      Requiring a church to accept or retain an unwanted minister, or
      punishing a church for failing to do so, intrudes upon more than a
      mere employment decision. Such action interferes with the internal
      governance of the church, depriving the church of control over the
      selection of those who will personify its beliefs. By imposing an
      unwanted minister, the state infringes the Free Exercise Clause,
      which protects a religious group’s right to shape its own faith and
      mission through its appointments. According the state the power to
      determine which individuals will minister to the faithful also
      violates the Establishment Clause, which prohibits government
      involvement in such ecclesiastical decisions.
Id. at 706.
      Having confirmed the existence of the ministerial exception, the Court
determined that, under the circumstances of the case, it barred an employment-


                                         5
   Case: 11-51151    Document: 00512031721      Page: 6   Date Filed: 10/24/2012



                                  No. 11-51151

discrimination suit by a “called” teacher, Cheryl Perich, against the church that
had terminated her. Id. at 707. Although the Court agreed that the exception
“is not limited to the head of a religious congregation,” it eschewed a “rigid
formula” in determining when an employee is a minister within the meaning of
the ministerial exception. Id.
      In applying the ministerial exception to Perich’s suit, the Court first noted
that the church had held out Perich as a minister, giving her a distinct role from
that of most church members and issuing her a “diploma of vocation” that
accorded her the title of “Minister of Religion, Commissioned.” Id. Second, the
Court observed that “Perich’s title as minister reflected a significant degree of
religious training followed by a formal process of commissioning.” Id. Perich
took six years to fulfill the training requirements and was elected by a vote of
the congregation. Id. Third, the Court reasoned that Perich held herself out as
a minister. Id. She accepted the formal call to religious service, claimed a
special housing allowance available only to those “in the exercise of the
ministry,” and, following her termination, wrote in a letter that she regarded
herself as a minister. Id. at 707-08. Finally, the Court underscored that
“Perich’s job duties reflected a role in conveying the Church’s message and
carrying out its mission.” Id. at 708. Perich taught her students religion four
times per week and led them in prayer three times per day, took students to the
school chapel service once per week, led the service twice per year, and led her
fourth graders in brief devotional exercises every morning. Id. Thus, “[i]n light
of these considerations—the formal title given Perich by the Church, the
substance reflected in that title, her own use of that title, and the important
religious functions she performed for the Church—[the Court] conclude[d] that
Perich was a minister covered by the ministerial exception.” Id.
      The Court faulted the Sixth Circuit for committing three errors in
concluding that the ministerial exception did not bar Perich’s suit. Id. First, the

                                        6
   Case: 11-51151    Document: 00512031721      Page: 7    Date Filed: 10/24/2012



                                  No. 11-51151

Court criticized the lower court for failing to see any relevance in Perich’s status
as a commissioned minister. Id. “Although such a title, by itself, does not
automatically ensure coverage,” the Court wrote, “that an employee has been
ordained or commissioned as a minister is surely relevant, as is the fact that
significant religious training and a recognized religious mission underlie the
description of the employee’s position.” Id. Second, the Court explained that the
lower court had placed too much weight on the fact that lay teachers perform the
same duties as called teachers. Id. “[T]hough relevant, it cannot be dispositive
that others not formally recognized as ministers by the church perform the same
functions—particularly when, as here, they did so only because commissioned
ministers were unavailable.” Id. Third, the Court criticized the lower court for
unduly emphasizing the secular duties Perich performed. Id. Although Perich
only performed religious activities for roughly 45 minutes of each day, the Court
rejected a rule wherein only those with exclusively religious functions fall under
the ministerial exception. Id. at 708-09. “The heads of congregations themselves
often have a mix of duties,” the Court pointed out, “including secular ones such
as helping to manage the congregation’s finances, supervising purely secular
personnel, and overseeing the upkeep of facilities.” Id. at 709. Thus, “the
relative amount of time [an employee] spen[ds] performing religious functions”
may not be “largely determinative” because the ministerial exception’s
application “is not one that can be resolved by a stopwatch.” Id. Thus, “[t]he
amount of time an employee spends on particular activities is relevant in
assessing that employee’s status, but that factor cannot be considered in
isolation, without regard to the nature of the religious functions performed and
the other considerations discussed.” Id.
      “Because Perich was a minister within the meaning of the exception,” the
Court ruled that “the First Amendment requires dismissal of [her] employment
discrimination suit against her religious employer.” Id. Neither an order of

                                         7
   Case: 11-51151    Document: 00512031721         Page: 8   Date Filed: 10/24/2012



                                  No. 11-51151

reinstatement, which would “require[] the Church to accept a minister it did not
want,” nor damages, which “would operate as a penalty on the Church for
terminating an unwanted minister,” could be tolerated under the First
Amendment. Id.
      The Court also rejected the argument that the church’s asserted reason for
terminating Perich—that she violated the church’s commitment to resolving
disputes internally—was mere pretext. Id. According to the Court, the decision
to select and control ministers belongs to the church alone. Id. Thus, it is
immaterial if the reason for termination is not religious, but rather pretextual.
Id.; see also id. at 715 (Alito, J., concurring) (“[W]hatever the truth of [the
pretext inquiry], the mere adjudication of such questions would pose grave
problems for religious autonomy: It would require calling witnesses to testify
about the importance and priority of the religious doctrine in question, with a
civil factfinder sitting in ultimate judgment of what the accused church really
believes, and how important that belief is to the church’s overall mission.”).
                                        3.
      The Supreme Court specifically declined to adopt a “rigid formula” for
determining when an employee is a minister within the meaning of the
ministerial exception, concluding instead “that the exception covers Perich, given
all the circumstances of her employment.”           Id. at 707 (majority opinion).
However, Justices Thomas and Alito each concurred separately to attempt to
elucidate the application of the ministerial exception. See id. at 710-11 (Thomas,
J., concurring); 711-16 (Alito, J., concurring).
      In Justice Thomas’s view, the ministerial exception requires deference “to
a religious organization’s good-faith understanding of who qualifies as its
minister.” Id. at 710 (Thomas, J., concurring). According to Justice Thomas:
      The question whether an employee is a minister is itself religious in
      nature, and the answer will vary widely. Judicial attempts to


                                         8
   Case: 11-51151       Document: 00512031721          Page: 9    Date Filed: 10/24/2012



                                       No. 11-51151

       fashion a civil definition of “minister” through a bright-line test or
       multi-factor analysis risk disadvantaging those religious groups
       whose beliefs, practices, and membership are outside of the
       ‘mainstream’ or unpalatable to some. Moreover, uncertainty about
       whether its ministerial designation will be rejected, and a
       corresponding fear of liability, may cause a religious group to
       conform its beliefs and practices regarding ‘ministers’ to the
       prevailing secular understanding.
Id. at 710-11. Thus, for Justice Thomas, the critical question is whether the
religious group sincerely considered the plaintiff a minister. Id. at 711.
       Justice Alito, joined by Justice Kagan, wrote separately to highlight to
what extent “formal ordination and designation as a ‘minister’ [should factor
into] determining whether an ‘employee’ of a religious group falls within the . .
. ‘ministerial’ exception.” Id. at 711 (Alito, J., concurring) (footnote omitted).
Because of the religious diversity in the United States, Justice Alito argued that
“it would be a mistake if the term ‘minister’ or the concept of ordination were
viewed as central to the important issue of religious autonomy that is presented
in” ministerial exception cases. Id.4 Instead, Justice Alito reasoned, “courts
should focus on the function performed by persons who work for religious
bodies.” Id. He stated that:
             The First Amendment protects the freedom of religious groups
       to engage in certain key religious activities, including the
       conducting of worship services and other religious ceremonies and
       rituals, as well as the critical process of communicating the faith.
       Accordingly, religious groups must be free to choose the personnel
       who are essential to the performance of these functions.
             The “ministerial” exception should be tailored to this purpose.
       It should apply to any “employee” who leads a religious
       organization, conducts worship services or important religious
       ceremonies or rituals, or serves as a messenger or teacher of its
       faith. If a religious group believes that the ability of such an
       employee to perform these key functions has been compromised,

       4
         Justice Alito reasoned that although the title “minister” is relevant to the analysis,
“such a title is neither necessary nor sufficient.” Id. at 713.

                                              9
  Case: 11-51151     Document: 00512031721      Page: 10    Date Filed: 10/24/2012



                                   No. 11-51151

      then the constitutional guarantee of religious freedom protects the
      group’s right to remove the employee from his or her position.
Id. at 711-12.
      The ministerial exception, Justice Alito wrote, requires religious
organizations be free “to determine who is qualified to serve in positions of
substantial religious importance.” Id. at 712. Although this will vary from
religion to religion, he reasoned that “it is nonetheless possible to identify a
general category of ‘employees’ whose functions are essential to the
independence of practically all religious groups”: those in leadership positions,
those who perform important functions during worship services, religious
ceremonies, and rituals, and those responsible for teaching or conveying
religious tenets to the next generation. Id. Accordingly, because Perich “played
an important role as an instrument of her church’s religious message and as a
leader of its worship activities,” the ministerial exception left it to the church to
decide whether Perich should remain in her position. Id. at 715.
                                         B.
      Prior to Hosanna-Tabor, we had articulated a three-factor test for
determining when an employee qualifies as a minister within the meaning of the
ministerial exception:
      First, this court must consider whether employment decisions
      regarding the position at issue are made largely on religious
      criteria[.] . . . Second, to constitute a minister for purposes of the
      “ministerial exception,” the court must consider whether the
      plaintiff was qualified and authorized to perform the ceremonies of
      the Church. . . . Third, and probably most important, is whether
      [the employee] engaged in activities traditionally considered
      ecclesiastical or religious, including whether the plaintiff attends to
      the religious needs of the faithful.
Starkman v. Evans, 198 F.3d 173, 176 (5th Cir. 1999) (internal quotation marks
and citations omitted).



                                         10
  Case: 11-51151    Document: 00512031721     Page: 11   Date Filed: 10/24/2012



                                 No. 11-51151

      This appeal presents the first occasion for this circuit to determine when
an employee is a minister within the meaning of the ministerial exception in
light of Hosanna-Tabor. Recognizing this, the court asked Professor Leslie C.
Griffin, a professor of constitutional law at the University of Houston Law
Center who specializes in the First Amendment’s Religion Clauses, to address
the continued validity of the Starkman test. Several religious organizations also
submitted an amicus brief addressing this issue, and both Cannata and the
church responded.
      Reviewing the arguments advanced by the parties and their amici, we
conclude that the Supreme Court’s decision in Hosanna-Tabor at most
invalidates and at least modifies Starkman’s three-part test. As Professor
Griffin correctly observes, the Hosanna-Tabor Court engaged in a fact-intensive
inquiry and explicitly rejected the adoption of a “rigid formula” or bright-line
test. See 132 S. Ct. at 707. In light of this, Starkman’s three-part test cannot
survive in its precise form.    First, given the totality-of-the-circumstances
analysis in which the Hosanna-Tabor Court engaged, limiting the inquiry in
ministerial exception cases to a three-part test is invalid. As Professor Griffin
correctly notes, some of the facts the Hosanna-Tabor Court underscored may not
be able to be considered under Starkman’s three prongs, which would not be
permissible. Second, because the Supreme Court eschewed a “rigid formula” in
favor of an all-things-considered approach, courts may not emphasize any one
factor at the expense of other factors. Thus, Starkman’s “most important”
factor—whether the plaintiff “engaged in activities traditionally considered
ecclesiastical or religious,” 198 F.3d at 176—may no longer serve as the
gravamen of a ministerial exception case. However, this is not to place too great
an emphasis on Hosanna-Tabor.         Any attempt to calcify the particular
considerations that motivated the Court in Hosanna-Tabor into a “rigid formula”
would not be appropriate. See Hosanna-Tabor, 132 S. Ct. at 707.

                                       11
  Case: 11-51151       Document: 00512031721         Page: 12     Date Filed: 10/24/2012



                                      No. 11-51151

       We are mindful of the benefit that clear standards provide to lower courts
and religious employers seeking to structure their actions in accordance with the
law. Cf. id. at 711 (Thomas, J., concurring) (“[U]ncertainty about whether its
ministerial designation will be rejected, and a corresponding fear of liability,
may cause a religious group to conform its beliefs and practices regarding
‘ministers’ to the prevailing secular understanding.”). However, Hosanna-
Tabor’s rejection of a bright-line test likely reflects the diversity of religious
practice in this country; given the pluralism of religious thought for which
America is known and celebrated, it may not be possible to develop a one-size-
fits-all approach to the ministerial exception. See id. (Alito, J., concurring)
(“Because virtually every religion in the world is represented in the population
of the United States, it would be a mistake if the term ‘minister’ or the concept
of ordination were viewed as central to the important issue of religious autonomy
that is presented in cases like this one.”).            Following the example of the
Hosanna-Tabor Court, it is enough for us to conclude that, under the
circumstances, Cannata falls within the ministerial exception.
                                             C.
       The crux of Cannata’s argument is that he merely played the piano at
Mass and that his only responsibilities were keeping the books, running the
sound system, and doing custodial work, none of which was religious in nature.
However, the performance of secular duties, the Supreme Court has said, may
not be overemphasized in the context of the ministerial exception. See Hosanna-
Tabor, 132 S. Ct. at 709.
       Appellees’ argument, meanwhile, centers on the important role music
plays in the celebration of Mass.5           Appellees introduced evidence that all


       5
         For example, the church, pointing to materials prepared by the United States
Conference of Catholic Bishops and intended to aid in the preparation and celebration of the
liturgy as well as the affidavits of Cheryl Maxwell, Director of the Office of Worship of the

                                             12
  Case: 11-51151      Document: 00512031721         Page: 13     Date Filed: 10/24/2012



                                      No. 11-51151

musicians, regardless of whether they are professional or volunteer or work full-
or part-time, “exercise a genuine liturgical ministry,” meaning that they “work[]
in collaboration with the parish pastor in carrying out the Church’s mission by
participating in the threefold ministry of Christ.” In particular, Appellees
produced evidence that the Music Director provides a major service by
overseeing the planning and coordination of the church’s music program,
fostering the active participation of the “liturgical assembly” in singing, and
promoting the various musicians—choir members, psalmists, cantors, and
organists—all of whom play instruments in service of the liturgy. Thus, the
person who leads the music during Mass is an integral part of Mass and “a lay
liturgical minister actively participating in the sacrament of the Eucharist.”
       As previously noted, the Hosanna-Tabor Court eschewed a “rigid formula”
and the application of a bright-line test in ministerial exception cases. See 132
S. Ct. at 707. Application of the exception, however, does not depend on a
finding that Cannata satisfies the same considerations that motivated the Court
to find that Perich was a minister within the meaning of the exception. Rather,
it is enough to note that there is no genuine dispute that Cannata played an
integral role in the celebration of Mass and that by playing the piano during
services, Cannata furthered the mission of the church and helped convey its
message to the congregants. See id. at 708; id. at 712 (Alito, J., concurring)
(reasoning that “[employees] who perform important functions in worship
services and in the performance of religious ceremonies and rituals” fall within




Diocese of Austin, and Father Wahl, an ordained Catholic priest and expert on Canon law,
states that: “The Church believes that music in the liturgy is sacred and has ritual and
spiritual dimensions. Music enhances the prayer that occurs in the Catholic Mass by
enriching its elements. It also draws the congregation closer to Christ, and allows the
congregation to act together in celebration by singing praises and hymns to the Lord, which
in turn strengthens the faith that is in them. Music is a part of the celebration and prayer
that is occurring at the Mass and enhances the liturgy.”

                                            13
  Case: 11-51151    Document: 00512031721     Page: 14   Date Filed: 10/24/2012



                                 No. 11-51151

the ministerial exception). Accordingly, we conclude that Cannata falls within
the ministerial exception and that the exception therefore bars his suit.
                                       1.
      Cannata disputes the Magistrate Judge’s determination, based on the
affidavit of Father Richard Wahl that the Music Director is a worship leader in
the church. Cannata disagrees, arguing that he had no training, education, or
experience necessary to be considered a worship leader, had no direct interaction
with the congregation, and was not at the church during the day. Moreover,
Cannata argues that he never led the music at Mass, led the congregation in
song, or sang himself. Instead, Cannata insists that he sat at the piano, facing
away from the congregation and out of sight of the cantors.
      Appellees disagree and point to evidence in support of their arguments.
Relying on Cannata’s own deposition, Appellees introduced evidence that
Cannata performed the music at Mass on Saturday nights and Sunday mornings
and that he and his wife selected the hymns to be played at Mass each Sunday.
By his own admission, Cannata did not coordinate his musical selections with
the priest. Appellees also pointed to evidence (from the complaint) that Cannata
boasted of his role in building one of the best music programs in the diocese and
training a “large number” of cantors.       Furthermore, according to his own
deposition testimony, Cannata also led and accompanied the choir at practice,
going over the music with them and teaching them every Tuesday.
      Because he made unilateral, important decisions regarding the musical
direction at Mass, the church considered him a minister. Even if this were not
enough, Cannata played the piano at Mass. As previously noted, undisputed
evidence indicates that music is an integral part of the celebration of Mass.
Consequently, Cannata played an important role in furthering the service and
therefore helped convey the church’s message and carry out its mission.
                                       2.

                                       14
  Case: 11-51151     Document: 00512031721    Page: 15    Date Filed: 10/24/2012



                                  No. 11-51151

        According to Cannata, he was not ordained and he did not conduct Mass,
deliver a sermon, or write the music or lyrics for the ceremony. Rather, he
lacked the education, training, and experience to be considered a minister.
Therefore, Cannata argues, the district court erred because it failed to find any
relevance in his lack of religious training and his ostensibly purely-secular
duties.
        Appellees counter by noting that Cannata’s responsibilities were
specifically oriented toward helping the church carry out the celebration of Mass.
By Cannata’s own admission, these duties included working on the music
department budget, managing the sound system, running the soundboard during
Mass, maintaining the music room, rehearsing with choir members and cantors,
and playing piano during services.       Furthermore, Cannata and his wife
“arranged for all the music” while he was on vacation, and he was asked for a list
of hymns from the “liturgy planning guide” appropriate for weekend masses on
his return. Consequently, Appellees looked to him for guidance in coordinating
Mass.
        Appellees also correctly note that Cannata’s lack of formal training in
Catholic doctrine is immaterial; this is because the ministerial exception does
not apply only to those who are ordained. See Hosana-Tabor, 132 S. Ct. at 711
(Alito, J., concurring). Moreover, Appellees introduced evidence, prepared by the
United States Conference of Catholic Bishops and intended to aid in the
preparation and celebration of the liturgy, that “as a matter of both religious
belief and canon law, the Church considers music in the liturgy to be sacred,
with ritual and spiritual dimensions; and a church musician to be a minister
who shares faith, serves the community, and expresses the love of God and
neighbor through music.” For Appellees, the argument is simple: Mass is the
center of the Catholic faith, and Cannata was at the center of Mass. According
to Father Wahl, Cannata “drew the congregation closer to Christ, and allowed

                                       15
  Case: 11-51151    Document: 00512031721       Page: 16   Date Filed: 10/24/2012



                                  No. 11-51151

the congregation to act together in celebration by singing praises and hymns to
the Lord, which in turn strengthens the faith that is in them.”
      The Hosanna-Tabor Court observed that “[t]he heads of congregations
themselves often have a mix of duties, including secular ones, such as helping
to manage the congregation’s finances, supervising purely secular personnel, and
overseeing the upkeep of facilities.” 132 S. Ct. at 709. Accordingly, that Cannata
lacked the religious training present in Hosanna-Tabor is insufficient to insulate
him from the application of the ministerial exception, particularly in light of the
important part his ostensibly secular duties—working on the music department
budget, managing the sound system, running the soundboard during Mass,
maintaining the music room, rehearsing with choir members and cantors, and
playing piano during services—played in furthering the mission and message of
the church at Mass.
                                         3.
      Finally, Cannata disputes—and attempts to discredit—the expert
testimony of Father Wahl and the testimony of Cheryl Maxwell. In particular,
Cannata argues that he could not have been a minister according to canon law,
as Father Wahl testified, because he failed to satisfy the three requirements
necessary to become a lay ecclesial minister. He makes the same argument with
respect to Maxwell—who stated that the church considers the person who leads
the music to be an integral part of the celebration of Mass and a lay liturgical
minister—because the church, according to Cannata, previously hired an openly
gay Music Director and Music Directors at other churches within the Diocese
who were not Catholic.
      We find Cannata’s attempts to impeach, and therefore discredit, the
testimony given by Father Wahl and Maxwell unpersuasive. First, Cannata did
not supply any expert testimony of his own (apart from his interpretations of a
text that allegedly details the criteria for becoming a lay ecclesial minister) and,

                                        16
  Case: 11-51151    Document: 00512031721     Page: 17    Date Filed: 10/24/2012



                                  No. 11-51151

as he himself has acknowledged, he lacks expertise in canon law. Second,
Cannata concedes that “the intent of the ministerial exception is to allow
religious organizations to . . . adhere to their own religious interpretations.”
Therefore, it is not for a court to say whom the Catholic Church may consider a
lay ecclesial minister notwithstanding Cannata’s attempts to impeach the
church’s own doctrine. Rather, the ministerial exception permits the church to
pick its own ministers and do so using its own criteria. Third, Cannata’s
argument, in essence, is a challenge to Catholic Church doctrine and precisely
the kind of challenge the Supreme Court concluded that government is
foreclosed from deciding by the Religion Clauses. See 132 S. Ct. at 710 (Thomas,
J., concurring) (reasoning that because “[t]he question whether an employee is
a minister is itself religious in nature, and the answer will vary widely,” courts
must “defer to a religious organization’s good-faith understanding of who
qualifies as its minister”). The Hosanna-Tabor Court refused to scrutinize the
church’s decision, in that case, to terminate Perich because she failed to abide
by her church’s teachings regarding internal dispute resolution because that
would impermissibly permit the state to second-guess church doctrine. See id.
at 709 (majority opinion); id. at 715 (Alito, J., concurring) (“[T]he mere
adjudication of such questions would pose grave problems for religious
autonomy: It would require calling witness to testify about the importance and
priority of the religious doctrine in question, with a civil factfinder sitting in
ultimate judgment of what the accused church really believes, and how
important that belief is to the church’s overall mission.”). Likewise, we may not
second-guess whom the Catholic Church may consider a lay liturgical minister
under canon law. Accordingly, Cannata’s disputes with the testimony of Father
Wahl and Maxwell are without merit.
                                      ***



                                       17
  Case: 11-51151   Document: 00512031721     Page: 18   Date Filed: 10/24/2012



                                No. 11-51151

      As Appellees correctly observe, the church has the right to determine who
will participate in its religious ceremonies.   Even assuming Cannata was
“merely” an accompanist, Appellees have established the importance of music to
the celebration of Mass and Cannata’s role in the service. Because Cannata
performed an important function during the service, there is no genuine dispute
that he played a role in furthering the mission of the church and conveying its
message to its congregants. Accordingly, we conclude that Appellees have
established that the ministerial exception applies and therefore bars Cannata’s
suit from proceeding further.
                                CONCLUSION
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                      18